Exhibit 99.2 Highly Focused, Low Risk, Above Average Growth Bank Holding Company Investor Presentation October 2014 NASDAQ: CUBI Note:All information in this document has been adjusted for the10% stock dividend that was declared on May 15, 2014 to shareholders of record on May 27th payable on June 30, 2014. 2 Forward-Looking Statements This presentation as well as other written or oral communications made from time to time by us, may contain certain forward-looking information within the meaning of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. These statements relate to future events or future predictions, including events or predictions relating to our future financial performance, and are generally identifiable by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “plan,” “intend,” “target,” or “anticipates” or the negative thereof or comparable terminology, or by discussion of strategy or goals that involve risks and uncertainties. These forward-looking statements are only predictions and estimates regarding future events and circumstances and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. This information is based on various assumptions by us that may not prove to be correct. Important factors to consider and evaluate in such forward-looking statements include: •changes in the external competitive market factors that might impact our results of operations; •changes in laws and regulations, including without limitation changes in capital requirements under the federal prompt corrective action regulations; •changes in our business strategy or an inability to execute our strategy due to the occurrence of unanticipated events; •our ability to identify potential candidates for, and consummate, acquisition or investment transactions; •the timing of acquisition or investment transactions; •constraints on our ability to consummate an attractive acquisition or investment transaction because of significant competition for these opportunities; •the failure of the Bank to complete any or all of the transactions described herein on the terms currently contemplated; •local, regional and national economic conditions and events and the impact they may have on us and our customers; •ability to attract deposits and other sources of liquidity; •changes in the financial performance and/or condition of our borrowers; •changes in the level of non-performing and classified assets and charge-offs; •changes in estimates of future loan loss reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements; •the integration of the Bank’s recent FDIC-assisted acquisitions may present unforeseen challenges; •inflation, interest rate, securities market and monetary fluctuations; •the timely development and acceptance of new banking products and services and perceived overall value of these products and services by users; •changes in consumer spending, borrowing and saving habits; •technological changes; 3 Forward-Looking Statements •the ability to increase market share and control expenses; •continued volatility in the credit and equity markets and its effect on the general economy; and •the effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters; •the businesses of the Bank and any acquisition targets or merger partners and subsidiaries not integrating successfully or such integration being more difficult, time-consuming or costly than expected; •material differences in the actual financial results of merger and acquisition activities compared with expectations, such as with respect to the full realization of anticipated cost savings and revenue enhancements within the expected time frame; •revenues following any merger being lower than expected; and •deposit attrition, operating costs, customer loss and business disruption following the merger, including, without limitation, difficulties in maintaining relationships with employees being greater than expected. These forward-looking statements are subject to significant uncertainties and contingencies, many of which are beyond our control. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Accordingly, there can be no assurance that actual results will meet expectations or will not be materially lower than the results contemplated in this presentation. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this document or, in the case of documents referred to or incorporated by reference, the dates of those documents.
